SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2015 Commission File Number: 001-35936 B2Gold Corp. (Translation of registrant’s name into English) British Columbia, Canada (Jurisdiction of incorporation or organization) Suite 3100, Three Bentall Centre 595 Burrard Street Vancouver, British Columbia V7X 1J1 Canada (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: ¨ Form 20-Fx Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ DOCUMENTS INCLUDED AS PART OF THIS FORM 6-K See the Exhibit Index hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. B2Gold Corp. Date: July 23, 2015 By: /s/ Roger Richer Name: Roger Richer Title:
